Case 4:18-cv-01098 Document 42 Filed on 05/10/19 in TXSD Page 1 of 8

Unis

  

Southend States Coun
IN THE UNITED STATES DISTRICT COURT BE: bed of Tos ag
FOR THE SOUTHERN DISTRICT OF TEXAS M AY :
HOUSTON DIVISION 9@ 2019
David u. & “IEY. Clerk of @
, 0
SECURITIES AND EXCHANGE COMMISSION
Plaintiff,
Vs.
THE LIFEPAY GROUP, LLC: SMDRE, LLC; Civili Action No. 4:18-cv-1098

CLIFTON E. STANLEY, MICHAEL E. WATTS

Defendants

 

DEFENDANT Michael Watts Motion to
Temporarily Stay Litigation

Defendant Michal Watts files this motion to Temporally Stay Litigation, and

respectfully shows the Court as Follows:

1. Due to Defendant Watts lapse in Appropriations, Defendant Watts
has been shutdown. As a result of this shutdown, all of Defendant’s
staff and attorneys have been furloughed and are prohibited from
working. Under the Circumstances it is appropriate and Defendant
Watts respectfully requests, activity in this litigation be temporarily

stayed during the pendency of the shutdown and that the deadlines

1|Page
DEFENDANT Michael WATTS’ Motion To Temporarily Stay Litigation
Case 4:18-cv-01098 Document 42 Filed on 05/10/19 in TXSD Page 2 of 8

in the Court’s Scheduling Order (DOC 13) be suspended until
otherwise ordered by the COURT. Because of the Shutdown
Defendant will be substantially prejudiced if its request to stay this
litigation was not granted.

2. This relief is not sought for purposes of delay but so that justice may
be done.

3. Defendant sites as authority and precedent for his motion, This
Court’s ruling in this same case. In the Plaintiff's motion for
Temporary Stay (Doc23) filed on January 23, 2019, Plaintiff sought
and was granted a Temporary Stay. Plaintiff’s Motion was predicated
on 2 points.

I. Without Funds the SEC could not pay for it’s staff as it
stated in its Motion, “However, due to a lapse in
appropriations, the SEC was shut down as of December
27, 2018. As a result of this shutdown, most SEC staff
have been furloughed and are prohibited from working,
except in very limited circumstances.”

HI. Without funds for Attorney and Staff, the SEC case

would be prejudiced as they could not advance litigation

2}; Page
DEFENDANT Michael WATTS’ Motion To Temporarily Stay Litigation
Case 4:18-cv-01098 Document 42 Filed on 05/10/19 in TXSD Page 3 of 8

as they further argued in their motion, “Because of the
shutdown, the SEC would be substantially prejudiced if
its request to stay this litigation was not granted.”
4. With Scheduling deadlines for Motions fast approaching, Defendant
Watts is in a virtual identical situation as was Plaintiff in the January
23, 2019 motion (DOC 23), having no appropriations and thus having
no staff or legal representation whereby his case is severely
prejudiced.
5. Defendant Watts has secured financing from his Son (see attached
exhibit A) , who has put his home up for sale and will appropriate
funds to restore Defendant’s legal representation upon the sale of

his property.

Attached to this Motion is an order that substantively mirrors the Order the Court
entered granting Plaintiff his January 23,2019 Motion (DOC 23). As a matter of
Equity and fairness Defendant Watts prays the Court to grant this motion for

Temporary Stay

3] Page
DEFENDANT Michael WATTS’ Motion To Temporarily Stay Litigation
Case 4:18-cv-01098 Document 42 Filed on 05/10/19 in TXSD Page 4 of 8

Dated ? “/ d TL i Submitted BY

eb tate

Michael Watts, Defendant

 

4|Page
DEFENDANT Michael WATTS’ Motion To Temporarily Stay Litigation
Case 4:18-cv-01098 Document 42 Filed on 05/10/19 in TXSD Page 5 of 8

Exhibit “A”

May 8, 2019

REF: case 4:18-cv-1098

To the Court and Whom it may concern:

| am in the process of selling my home located at 1423 Lake Pointe
Parkway, Sugar Land, Texas. | hereby affirm that | shall appropriate
funds from the proceeds of that sale to my father, Michael E. Watts to

pay for attorneys in the above referenced case.

bh nied

U all her M Watts
1423 Lake Pointe Parkway
Sugar Land, Texas 77478

 

7| Page
DEFENDANT Michael WATTS’ Motion To Temporarily Stay Litigation
Case 4:18-cv-01098 Document 42 Filed on 05/10/19 in TXSD_ Page 6 of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

SECURITIES AND EXCHANGE COMMISSION
Plaintiff,

Vs.

THE LIFEPAY GROUP, LLC: SMDRE, LLC; Civil Action No. 4:18-cv-1098
CLIFTON E. STANLEY, MICHAEL E. WATTS

Defendants

 

(Proposed) ORDER GRANTING DEFENDANT’S MOTION TO
TEMPARAILY STAY LITIGATION

The matter before the Court is Defendant Michael Watts’ Motion to
Temporarily Stay Litigation (the “Motion”), filed May [0 2019 . Having
considered the Motion and the entirety of the record, the Court finds that the

Motion should be, and HEREBY IS, GRANTED. Therefore, it is:

ORDERED that this proceeding is stayed until otherwise ordered by the

Court;

IT IS FURTHER ORDERED that the deadlines in the Court’s Scheduling Order

[Doc. 13] are suspended until otherwise ordered by the Court; and

5|Page
DEFENDANT Michael WATTS’ Motion To Temporarily Stay Litigation
Case 4:18-cv-01098 Document 42 Filed on 05/10/19 in TXSD_ Page 7 of 8

IT IS FURTHER ORDERED that Defendant shall file a notice with the Court

that the stay may be lifted within seven (7) days after the date that Defendant
receives Funding from the proceeds of his Son’s Home sale and Defendant's

attorneys return to work.

SO ORDERED.

, 2019

 

David Hittner

United States District Judge

6|Page
DEFENDANT Michael WATTS’ Motion To Temporarily Stay Litigation
Case 4:18-cv-01098 Document 42 Filed on 05/10/19 in TXSD Page 8 of 8

CERTIFICATE OF SERVICE

| hereby certify that on May_/O_, 2019, | filed the foregoing document with the

Clerk of the court, | hereby further certify that on

May _/© __, 2019, | caused a copy of the foregoing document to be served on

the following Defendants by email and mail:

Jennifer Reece

Securities and Exchange Commission
Burnett Plaza, Suite 1900

801 Cherry Street, Unit #18

Fort Worth, Texas 76102-6882

AND VIA EMAIL at reeceJ@sec.gov

Clifton R. Stanley

2207 Post Office Street, Apt. 206
Galveston, Texas 77550

And Via EMAIL at CliftonS2@AOL.com

Defendant, Pro Se

Mia bth

Michael E, Watts

DEFENDANT Michael WATTS’ Motion To Temporarily Stay Litigation

8|Page
